___________

     No. 95-2389
     ___________

United States,                   *
                                 *
          Appellant,             *
                                 *
     v.                          *
                                 *
Parrish Love,                    *
                                 *
          Appellee.              *

     ___________
                                     Appeals from the United States
     No. 95-2391                     District Court for the
     ___________                     District of South Dakota.

United States,                   *
                                 *    [UNPUBLISHED]
          Appellant,             *
                                 *
     v.                          *
                                 *
Keith Irvan Dougan,              *
                                 *
          Appellee.              *

                            ___________

                   Submitted:   December 21, 1995

                       Filed: January 19, 1996
                            ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________


PER CURIAM.


     The government appeals the sentences imposed on Parrish Love
and Keith Irvan Dougan (defendants) by the district court following
their guilty pleas to escaping from the federal prison camp in
Yankton, South Dakota (Yankton), in violation of 18 U.S.C. §
751(a). For the reasons set forth below, we reverse and remand for
resentencing.


     Defendants were incarcerated at Yankton to serve their
respective drug-offense sentences. One morning, defendants escaped
from Yankton and were arrested shortly thereafter.           Love's
presentence report (PSR) recommended a total offense level of 11,
a Category IV criminal history, and a Guidelines range of 18 to 24
months imprisonment.   Parrish's PSR recommended a total offense
level of 11, a Category III criminal history, and a Guidelines
range of 12 to 18 months imprisonment. Both defendants objected
to, among other things, the PSR's failure to recommend a four-level
specific-offense-characteristic     reduction     under    U.S.S.G.
§ 2P1.1(b)(3) ("[i]f the defendant escaped from the non-secure
custody of a community corrections center, community treatment
center, `halfway house,' or similar facility . . . decrease the
offense level under section [2P1.1(a)(1)] by 4 levels").


     At his sentencing hearing, Love argued that Yankton was a
non-secure facility similar to a community corrections center.
When Love failed to produce any evidence to support this assertion,
the district court erroneously stated "the burden f[ell] upon the
Government to produce the evidence." In response, the government
offered evidence of the difference between a community corrections
center and a federal prison camp, but failed to present any
evidence specific to Yankton. The district court concluded that
the government had failed to satisfy its burden of proof, granted
Love the four-level reduction, and sentenced him to eight months
imprisonment (to run consecutive to his current federal sentence)
and three years supervised release (to run concurrent to any other
term of supervision).


     At Dougan's sentencing hearing, the parties and the district
court "incorporated" the arguments, testimony, and findings from
Love's sentencing hearing. The district court granted Dougan the


                               -2-
four-level reduction and sentenced him to seven months imprisonment
(to run consecutive to his current federal sentence) and three
years supervised release (to run concurrent to any other term of
supervision).


     The government then filed a Fed. R. Crim. P. 35 motion to
correct defendants' sentences based on the "misapplication" of
section 2P1.1(b)(3). The district court denied the government's
motion. In its order, the district court again stated that the
government had failed to satisfy its burden to proof.       The
government timely appealed.


     "The burden of proof is on the government with respect to the
base offense level and any enhancing factors. The burden of proof
is on the defendant with respect to mitigating factors." United
States v. Hammer, 3 F.3d 266, 272 (8th Cir. 1993), cert. denied,
114 S. Ct. 1121 (1994).     Section 2P1.1(a) sets forth the base
offense level for a violation of 18 U.S.C. § 751(a).        Section
2P1.1(b) contains the "Specific Offense Characteristics" which, if
proven, may be used to enhance or reduce a defendant's offense
level. Because section 2P1.1(b)(3) sets forth a mitigating factor
to reduce a defendant's offense level, the defendant bears the
burden of proof. Cf. United States v. Rayner, 2 F.3d 286, 288 (8th
Cir. 1993) ("defendant has the burden of proving the applicability
of reductions to the offense level"; affirming denial of § 3B1.2(b)
role reduction). We conclude the district court erred by placing
the burden of proof on the government as to this mitigating factor.
As the record is insufficient to show whether Yankton was a
"similar facility," we also conclude the district court erred by
assessing the section 2P1.1(b)(3) reduction. See United States v.
Pynes, 5 F.3d 1139, 1140 (8th Cir. 1993) (per curiam) (reviewing
factual findings for clear error, but legal interpretation of
Guidelines de novo).


     Accordingly, we reverse the judgment of the district court and

                               -3-
remand for resentencing.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-